Case 1:20-cv-00595-JB-MU Document 75 Filed 08/13/21 Page 1 of 2           PageID #: 641




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

ANN RYLEE MCLEOD,                        ˸
                                         ˸
        Plaintiff,                       ˸
V.                                       ˸      CASE NO.: 20-CV-00595-JB-MU
                                         ˸
UNITED STATES OF AMERICA,                ˸
AUSTIN WADE WELCH,                       ˸
JOHN GREGORY SKIPPER,                    :
SCOTT RAY FONDREN,                       ˸
RAYLENE BUSBY,                           ˸
BEAU BARTEL                              ˸
                                         ˸
        Defendants.                      ˸

                                NOTICE OF SERVICE

        COMES NOW Defendant Raylene Busby and hereby gives notice that they have

served on counsel the following discovery responses:

     1. Defendant Raylene Busby’s Responses to Plaintiff’s First Discovery Request.



                                         Respectfully submitted,

                                         s/K. Paul Carbo, Jr
                                         K. PAUL CARBO, JR. (CARBK8014)
                                         paul.carbo@atchisonlaw.com
                                         Attorney for Defendant Raylene Busby


THE ATCHISON FIRM, P.C.
3030 Knollwood Drive
Mobile, AL 36693
(251) 665-7200
Case 1:20-cv-00595-JB-MU Document 75 Filed 08/13/21 Page 2 of 2              PageID #: 642




                             CERTIFICATE OF SERVICE

      I hereby certify on this 13th day of August 2021 that I have filed the foregoing using
the CM/ECF system, which will electronically notify the following of such filing:



                                          s/K. Paul Carbo, Jr
                                          K. PAUL CARBO, JR.




                                             2
